Exhibit 99.01 414 Nicollet Mall Minneapolis, MN 55401 Jan. 27, 2011 XCEL ENERGY 2 · Ongoing earnings per share were $1.62 in 2010, compared with $1.50 in 2009, achieving the upper half of Xcel Energy’s guidance range. · GAAP (generally accepted accounting principles) 2010 earnings were $756 million, or $1.62 per share, compared with $681 million, or $1.48 per share in 2009. · Xcel Energy reaffirms 2011 ongoing earnings guidance of $1.65 to $1.75 per share. MINNEAPOLIS — Xcel Energy Inc. (NYSE: XEL) today reported 2010 GAAP earnings of $756 million, or $1.62 per share compared with 2009 GAAP earnings of $681 million, or $1.48 per share. Ongoing earnings for 2010, which exclude adjustments for certain items, were $1.62 per share compared with $1.50 per share in 2009.Higher 2010 ongoing earnings were primarily due to improved electric margins as a result of new rates in various jurisdictions and warmer summer temperatures, which were partially offset by higher operating and maintenance expenses and property taxes. “We had another very successful year in 2010,” said Richard C. Kelly, chairman and chief executive officer.“We delivered earnings in the upper half of our guidance range.This represents the sixth consecutive year in which we have met or exceeded our earnings guidance.During 2010, we maintained a high level of customer satisfaction and successfully met or exceeded our energy efficiency and conservation program targets.Additionally, we completed the acquisition of two natural gas power plants in Colorado, our Comanche Unit 3 and Nobles wind farm commenced commercial operation, we began construction on the CapX2020 transmission project and we received commission approval of our Clean Air Clean Jobs plan, which is designed to reduce emissions in Colorado.Finally, we are reaffirming our 2011 ongoing earnings guidance of $1.65 to $1.75 per share.” Earnings Adjusted for CertainItems (Ongoing Earnings) The following table provides a reconciliation of ongoing earnings per share to GAAP earnings per share: Three Months Ended Dec.31, Twelve Months Ended Dec.31, Diluted Earnings (Loss) Per Share Ongoing(a) diluted earnings per share $ COLI settlement, PSRI and Medicare Part D (a) - - ) ) Earnings per share from continuing operations Earnings (loss) per share from discontinued operations - - ) GAAPdiluted earnings per share $ (a) See Note 7. 1 At 10 a.m. CST today, Xcel Energy will host a conference call to review financial results.To participate in the call, please dial in 5 to 10 minutes prior to the start and follow the operator’s instructions. US Dial-In: (877) 941-8631 International Dial-In: (480) 629-9819 Conference ID: The conference call also will be simultaneously broadcast and archived on Xcel Energy’s website at www.xcelenergy.com.To access the presentation, click on Investor Information.If you are unable to participate in the live event, the call will be available for replay from 1:00 p.m. CST on Jan. 27 through 11:59 p.m. CST on Jan. 28. Replay Numbers US Dial-In: (800) 406-7325 International Dial-In: (303) 590-3030 Access Code: 4395381# Except for the historical statements contained in this release, the matters discussed herein, including our 2011 full year earnings per share guidance and assumptions, are forward-looking statements that are subject to certain risks, uncertainties and assumptions.Such forward-looking statements are intended to be identified in this document by the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “objective,” “outlook,” “plan,” “project,” “possible,” “potential,” “should” and similar expressions.Actual results may vary materially.Forward-looking statements speak only as of the date they are made, and we do not undertake any obligation to update them to reflect changes that occur after that date.Factors that could cause actual results to differ materially include, but are not limited to: general economic conditions, including the availability of credit and its impact on capital expenditures and the ability of Xcel Energy and its subsidiaries to obtain financing on favorable terms; business conditions in the energy industry; actions of credit rating agencies; competitive factors, including the extent and timing of the entry of additional competition in the markets served by Xcel Energy and its subsidiaries; unusual weather; effects of geopolitical events, including war and acts of terrorism; state, federal and foreign legislative and regulatory initiatives that affect cost and investment recovery, have an impact on rates or have an impact on asset operation or ownership or imposed environmental compliance conditions; structures that affect the speed and degree to which competition enters the electric and natural gas markets; costs and other effects of legal and administrative proceedings, settlements, investigations and claims; actions of accounting regulatory bodies; and the other risk factors listed from time to time by Xcel Energy in reports filed with the Securities and Exchange Commission (SEC), including Risk Factors in Item 1A and Exhibit 99.01 of Xcel Energy’s Annual Report on Form 10-K for the year ended Dec. 31, 2009 and on Xcel Energy’s Quarterly Reports on Form 10-Q for the quarters ended March 31, and June 30, and Sept. 30, 2010. For more information, contact: Paul Johnson, Managing Director, Investor Relations and Assistant Treasurer (612) 215-4535 Jack Nielsen, Director, Investor Relations (612) 215-4559 Cindy Hoffman, Senior Investor Relations Analyst (612) 215-4536 For news media inquiries only, please call Xcel Energy media relations (612) 215-5300 Xcel Energy Internet address: www.xcelenergy.com This information is not given in connection with any sale, offer for sale or offer to buy any security. 2 XCEL ENERGY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (amounts in thousands, except per share data) Three Months Ended Dec.31, Twelve Months Ended Dec.31, Operating revenues Electric $ Natural gas Other Total operating revenues Operating expenses Electric fuel and purchased power Cost of natural gas sold and transported Cost of sales — other Other operating and maintenance expenses Conservation and demand side management program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other income, net Equity earnings of unconsolidated subsidiaries Allowance for funds used during construction — equity Interest charges and financing costs Interest charges — includes other financing costs of $5,252, $4,907, $20,638, and $20,162 respectively Allowance for funds used during construction — debt ) Total interest charges and financing costs Income from continuing operations before income taxes Income taxes Income from continuing operations Income (loss) from discontinued operations, net of tax ) ) Net income Dividend requirements on preferred stock Earnings available to common shareholders $ Weighted average common shares outstanding: Basic Diluted Earnings per average common share — basic: Income from continuing operations $ Income (loss) from discontinued operations - - ) Earnings per share $ Earnings per average common share — diluted: Income from continuing operations $ Income (loss) from discontinued operations - - ) Earnings per share $ Cash dividends declared per common share $ 3 XCEL ENERGY INC. AND SUBSIDIARIES Notes to Investor Relations Earnings Release (Unaudited) Due to the seasonality of Xcel Energy’s operating results, quarterly financial results are not an appropriate base from which to project annual results. Note 1.Earnings Per Share Summary The following table summarizes the diluted earnings per share for Xcel Energy: Three Months Ended Dec.31, Twelve Months Ended Dec.31, Diluted Earnings (Loss) Per Share Public Service Company of Colorado (PSCo) $ NSP-Minnesota Southwestern Public Service Company (SPS) NSP-Wisconsin Equity earnings of unconsolidated subsidiaries Regulated utility — continuing operations (b) Holding company and other costs ) Ongoing(a) diluted earnings per share COLI settlement, PSRI and Medicare Part D (a) - - ) ) Earnings per share from continuing operations Earnings per share from discontinued operations - - ) GAAPdiluted earnings per share $ (a) See Note 7. (b) See Note 2. PSCo — PSCo earnings decreased by $0.04 per share for the fourth quarter and increased by $0.14 per share for 2010.The decrease for the fourth quarter reflects the impact of lower seasonal rates that were effective Oct. 1, 2010, offsetting, to a certain degree, higher summer seasonal rates that were effective June 1, 2010.Seasonal rates are designed to be revenue neutral on an annual basis.Therefore, the quarterly pattern of revenue collection is different than in the past, as seasonal rates are higher in the summer months and lower throughout the latter part of the year.The annual increase is due to higher electric margin resulting from the full effect of two general rate increases, and warmer temperatures, which increased electric sales.The rate increases reflect the significant capital investments that PSCo has made in its utility operations.In addition, PSCo’s electric operations substantially under-earned its authorized return in 2009.The higher electric margin was partially offset by higher operating and maintenance (O&M) expenses, higher property tax expense and depreciation expense. NSP-Minnesota — NSP-Minnesota earnings decreased by $0.04 per share for both the fourth quarter and 2010.The annual decrease is primarily due to higher O&M expenses, property taxes and depreciation expense partially offset by the positive impact of warmer temperatures, higher earned incentives on energy efficiency and conservation programs and modest normalized sales growth. SPS — SPS earnings were flat for the fourth quarter and increased by $0.02 per share in 2010.The annual increase is primarily due to electric sales growth, particularly in the commercial and industrial customer class, the reversal of previously established fuel reserves following the regulatory approval of certain settlement agreements and lower interest expense, which was partially offset by higher O&M expenses. NSP-Wisconsin — NSP-Wisconsin earnings were flat during the fourth quarter and decreased by $0.01 per share for 2010.The annual decrease is primarily due to fuel recovery and higher O&M expenses, partially offset by warmer temperatures which, increased electric sales, as well as new electric rates that were effective in January 2010. Equity Earnings of Unconsolidated Subsidiaries - The annual increase is primarily related to earnings from the equity investment in WYCO Development LLC, related to a natural gas storage facility that began operating in mid-2009. 4 The following table summarizes significant components contributing to the changes in the 2010 diluted earnings per share compared with the same periods in 2009, which are discussed in more detail later in the release. Three Months Twelve Months Diluted Earnings (Loss) Per Share EndedDec.31, EndedDec.31, 2009 GAAPdiluted earnings per share $ $ PSRI - 2009 earnings per share from continuing operations Loss per share from discontinued operations - 2009 ongoing(a) diluted earnings per share Components of change — 2010 vs 2009 Higher electric margins Higher operating and maintenance expenses ) ) Higher conservation and DSM expenses (generally offset in revenues) ) ) Higher depreciation and amortization ) ) Lower AFUDC — equity ) ) Higher taxes (other than income taxes) ) ) Dilution from DRIP, benefit plans and the 2010 common equity issuance ) ) Higher interest charges ) ) Higher natural gas margins - Other, net ) ) 2010 ongoing(a) diluted earnings per share COLI settlement, PSRI and Medicare Part D (a) - ) 2010 earnings per share from continuing operations Earnings per share from discontinued operations - 2010 GAAP diluted earnings per share $ $ (a) See Note 7. Note 2.Regulated Utility Results — Continuing Operations Estimated Impact of Temperature Changes on Regulated Earnings — Unseasonably hot summers or cold winters increase electric and natural gas sales while, conversely, mild weather reduces electric and natural gas sales.The estimated impact of weather on earnings is based on the number of customers, temperature variances and the amount of natural gas or electricity the average customer historically uses per degree of temperature.Accordingly, deviations in weather from normal levels can affect Xcel Energy’s financial performance. Degree-day or Temperature-Humidity Index (THI) data is used to estimate amounts of energy required to maintain comfortable indoor temperature levels based on each day’s average temperature and humidity.Heating degree-days (HDD) is the measure of the variation in the weather based on the extent to which the average daily temperature falls below 65° Fahrenheit, and cooling degree-days (CDD) is the measure of the variation in the weather based on the extent to which the average daily temperature rises above 65° Fahrenheit.Each degree of temperature above 65° Fahrenheit is counted as one cooling degree-day, and each degree of temperature below 65° Fahrenheit is counted as one heating degree-day.In Xcel Energy’s more humid service territories, a THI is used in place of CDD, which adds a humidity factor to CDD.HDD, CDD and THI are most likely to impact the usage of Xcel Energy’s residential and commercial customers.Industrial customers are less weather sensitive. 5 Normal weather conditions are defined as either the 20-year or 30-year average of actual historical weather conditions.The historical period of time used in the calculation of normal weather differs by jurisdiction based on the time period used by the regulator in establishing estimated volumes in the rate setting process.The percentage increase (decrease) in normal and actual HDD, CDD and THI are as follows: Three Months Ended Dec. 31, Twelve Months Ended Dec. 31, 2010 vs. 2009 vs. 2010 vs. 2010 vs. 2009 vs. 2010 vs. Normal Normal Normal Normal HDD ) % % ) % ) % % ) % CDD N/A (c) N/A (c) N/A (c) ) THI N/A (c) N/A (c) N/A
